Citation Nr: 0718176	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  96-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for major 
depression, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1990 until 
April 1994.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions, dated 
September 1994 and January 2003, by the Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).
 
The Board has rephrased the issue on the title page to 
reflect that this is an initial rating claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (Where an appeal stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for 
any or all of the retroactive period from the effective date 
of the grant of service connection in addition to a 
prospective rating.).


FINDINGS OF FACT

1.  The veteran's major depression has not been shown to be 
productive of a disability picture that approximates that of 
total occupational and social impairment, nor does he 
manifest gross impairments in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a danger of hurting himself or others, disorientation, or a 
neglect of personal appearance.

2.  The veteran is currently service connected for major 
depression rated as 70 percent disabling and tinea versicolor 
rated as 10 percent disabling.  

3.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9434 (2006). 

2.  The criteria for assignment of TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

The veteran contends that his major depression is more 
serious than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings,  which is based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
mental disorders were revised and amended effective November 
7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g).  In addition, the General Counsel of VA 
has held that if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  
As such, the revised Rating Schedule for mental disorders 
cannot be applied to a claim for any date prior to November 
7, 1996.
    
Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as a major depressive disorder, the 
effect of the disorder on the veteran's ability to interact 
on both a social and industrial level, as confirmed by the 
current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, DC 
9405, Note (1) (1996). 
 
Under the prior Rating Schedule, a 70 percent evaluation for 
a depressive disorder was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9405.
    
A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
or a 100 percent evaluation was warranted if there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  A 100 percent evaluation was also awarded 
if the veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9405.  The appellant 
only needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).
    
The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9434 (2006).
    
A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9434.  The symptoms listed in DC 9434 are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
41 to 50 rating indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV).

The veteran's VA clinic records note consistent symptoms and 
complaints as discussed in the VA examinations, and they 
record GAF scores from 40 to 61.  A June 1994 VA exam 
diagnosed the veteran with major depressive disorder and 
assigned a GAF of 49.  During an October 1998 exam, the 
veteran was noted as having normal speech, affect, memory, 
and thought process.  There were no suicidal or homicidal 
ideations or hallucinations.  The examiner noted possible 
delusions.  The veteran stated that he socializes very little 
and also suffers from nightmares.  The examiner commented 
that the validity scale configuration strongly suggests that 
this was not a valid profile and that the veteran appeared to 
have made a deliberate attempt to distort his responses in 
order to exaggerate the extent of any psychological problems.  

In May 2000, the veteran underwent another VA examination.  
He complained of having no social life and reported past 
thoughts of suicide.  However, the examiner noted that there 
were no current suicidal or homicidal ideations.  The 
examiner noted appropriate affect, logical thought process, 
intact memory, and adequate judgment.  The veteran was noted 
as being oriented.  The examiner did note that the veteran's 
insight was limited.  He assigned a GAF of 46 and added that 
the social alienation, irritability, and lack of sleep would 
contribute to a profound inability to maintain gainful 
employment.  The examiner went on to say that his GAF rating 
represents severe symptoms which would preclude gainful 
employment. 

A May 2001 VA examination noted no delusions, hallucinations, 
or suicidal or homicidal ideations.  The examiner noted a 
logical thought process with no gross memory impairment.  The 
veteran was noted with limited insight but adequate judgment.  
The veteran stated that he was coaching softball and that he 
was a student at a technical college but that he dropped out 
when his father died.  The examiner's diagnosis was 
depressive disorder with a GAF of 50.

An October 2004 examination noted appropriate affect, normal 
speech, adequate insight and judgment, and logical thought 
process and association.  The veteran maintained limited eye 
contact.  There was no gross memory impairment or 
hallucinations or delusions.  The examiner assigned a GAF of 
45 but noted that the veteran had been working for nearly a 
year.  The examiner also noted that the veteran did not 
describe evidence that his depression precluded employment.  
The veteran was noted as having some social isolation.  

In November 2006, the veteran underwent a final VA 
examination.  The examiner noted that the veteran was well 
groomed, had good eye contact, and had normal speech and 
affect.  No delusions or hallucinations were noted.  Thought 
process was noted as logical and intact.  The veteran denied 
suicidal or homicidal ideations.  Attention and concentration 
were slightly diminished, and judgment was noted as poor to 
fair.  The examiner diagnosed the veteran with major 
depressive disorder with a GAF of 53.  However, the examiner 
stated that the severity of the symptoms were not likely to 
preclude all types of employment.  The examiner added that 
the veteran appeared to function fairly well in some areas of 
daily living and that it is likely that some types of 
employment in dealing with the public would probably not be 
the type of employment that he would be able to perform given 
his agitation level and depressive symptoms.

Given the veteran's symptoms and his GAF scores, a higher 
rating under either the prior or revised criteria is not 
warranted.  Although the veteran was noted as having some 
social isolation, he was also noted as coaching softball and 
attending a technical school for a period of time.  There is 
no evidence of disturbed thought or behavioral process.  The 
May 2000 VA examiner recorded a GAF of 46 and noted that the 
veteran's social alienation, irritability, and lack of sleep 
would all contribute to a profound inability to maintain 
gainful employment.  However, the May 2001 examiner noted 
that the veteran was coaching softball and had attended 
classes at a local technical college.  The November 2006 VA 
examiner also concluded that, although the veteran would not 
be able to maintain work dealing with people, he could still 
maintain gainful employment.  Therefore, a rating in excess 
of 70 percent is not warranted under the old criteria.

The veteran's disability is also not shown to meet the 
criteria for a 100 percent rating for the revised criteria 
which requires total occupational and social impairment. The 
veteran is capable of managing the activities of daily living 
and is not a danger to himself or others.  He has denied 
delusions and hallucinations.  There is no consistent 
evidence of memory loss or gross impairment in his thought 
process or communication nor is he found to be disoriented.  
 
The preponderance of the evidence is against a rating in 
excess of 70 percent, under both the prior and revised 
criteria, for the veteran's major depression.  In reaching 
this conclusion, the Board has considered the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a  living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a  
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a  
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15. 
 
The veteran is presently service connected for major 
depression rated as 70 percent disabling and tinea versicolor 
rated as 10 percent disabling.  His combined disability 
rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, he meets 
the minimum schedular requirements for TDIU under 38 C.F.R. § 
4.16(a).  However, the evidence must still show that he is 
unable to pursue a substantially gainful occupation due to 
his service connected disabilities.  The issue, therefore, is 
whether the veteran's service connected disabilities alone 
prevent him from engaging in substantially gainful 
employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty  
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   

Initially, it is pointed out that the skin condition rated as 
10 percent disabling is not considered to have any 
significant impact on the veteran's ability to work and his 
primary disability is the psychiatric condition.  In this 
regard, although the May 2000 examiner stated that the 
veteran's social alienation, irritability, and lack of sleep 
would all contribute to a profound inability to maintain 
gainful employment, the May 2001 examination report found 
that the veteran was coaching softball and was a student at a 
technical college.  Also, the October 2004 examination report 
noted that the veteran had been working for nearly a year and 
did not describe any evidence that his depression precluded 
employment.  In June 2006, the Board remanded the issue for a 
medical examination in order to determine if the veteran's 
psychiatric disability hindered his ability to obtain 
employment.  In November 2006, a VA examiner stated that, 
although it is likely that some types of 


employment in dealing with the public would probably not be 
the type of employment that the veteran would be able to 
perform given his agitation level and depressive symptoms, 
the severity of the his psychiatric symptoms were not likely 
to preclude all types of employment.  

Based on the above, the preponderance of the evidence is 
against a finding that the veteran's service connected 
disabilities alone make him unemployable.  Although the May 
2000 examination report found that the veteran was 
unemployable as a result of his service connected 
disabilities, an examination report a year later noted that 
the veteran was coaching softball.  Additionally, multiple 
examinations following the May 2000 report found that the 
veteran was capable of obtaining gainful employment.  
Therefore, the Board finds that the objective evidence as to 
the severity of the veteran's service connected conditions 
does not show that the conditions would prevent him from 
being employed.  In Van Hoose, the Court noted, the sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. at 363.  
 
Therefore, the Board concludes that a total disability rating 
for compensation  purposes based on individual 
unemployability is not warranted.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Nov. 2002, Dec. 2003, Sept. 2004).  In March 
and June 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the initial AOJ decision was made prior to 
the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.



ORDER

Entitlement to a higher initial evaluation for major 
depression, currently evaluated as 70 percent disabling, is 
denied.

Entitlement to TDIU is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


